Title: From John Quincy Adams to Thomas Boylston Adams, 18 December 1818
From: Adams, John Quincy
To: Adams, Thomas Boylston


				N. 18.
					My Dear Brother
					Washington 18 December 1818
				
				I have received your letters of 29th. Novbr.—4 and 5 Decemr. 6th. and 7th. December—numbered 5. 6. 8. 9. with the correspondence between you and the Society for the suppression of  Intemperance at Hanover enclosed in number 6 and the copy of your Letter to Mr Rush, enclosed in number 9 which copy conformably to your request I herewith return.—Before receiving these last two Letters I had written at much length a reply to that of 4 and 5 of December—but perceiving that you impute to unkindness, that which was dictated only by the warmest and sincerest affection, I shall at least for the present withhold it—I am afraid anything farther that I could now say would alienate still more your affection from me, which I should deeply lament, without rendering you the service which could be my only justifiable motive for saying it—You implicitly and distinctly deny having contracted any gaming debts—This is of itself a great relief to my mind, from the concern I had felt for your family, and yourself on that account—If in any instance I have unnecessarily wounded your feelings I am sorry for it—If in settling your accounts I have not done you to say the least entire justice, I am ready to do it as you yourself shall prescribe—while any portion of my brotherly duty of kindness to you remains in your opinion unperformed, I can with little effect urge you to be kind to yourself—May the Spirit of truth and self-knowledge be your guide, and may your undeviating self-possession hereafter, place you alike beyond the reproaches of falsehood and of truth—Your affectionate Brother
				
					
				
				
			